Exhibit 10.44

CIVC REGISTRATION RIGHTS AGREEMENT

THIS AGREEMENT is made as of January 7, 2005, between NSP Holdings L.L.C., a
Delaware limited liability company (the “Company”), and NSP Holdings Capital
Corp., a Delaware corporation (together with the Company, the “Issuers”), and
CIVC Partners Fund, L.P., a Delaware limited partnership (“CIVC”).

The parties to this Agreement are parties to a Note Purchase Agreement dated
December 16, 2004 (the “CIVC Purchase Agreement”).  In order to induce CIVC to
enter into the CIVC Purchase Agreement, the Issuers have agreed to provide the
registration rights set forth in this Agreement.  The execution and delivery of
this Agreement is a condition to the Closing under the CIVC Purchase Agreement. 
Unless otherwise provided in this Agreement, capitalized terms used herein shall
have the meanings set forth in the CIVC Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:


1.     DEMAND REGISTRATIONS.


(A)   REGISTRABLE NOTES.  FOR PURPOSES OF THIS AGREEMENT, “REGISTRABLE NOTES”
MEANS THE CIVC NOTES ISSUED PURSUANT TO THE CIVC PURCHASE AGREEMENT AND ANY PAY
IN KIND NOTES ISSUED OR ISSUABLE WITH RESPECT THERETO.  AS TO ANY PARTICULAR
REGISTRABLE NOTES, SUCH SECURITIES SHALL CEASE TO BE REGISTRABLE NOTES WHEN THEY
HAVE BEEN DISTRIBUTED TO THE PUBLIC PURSUANT TO A OFFERING REGISTERED UNDER THE
SECURITIES ACT OR ARE ELIGIBLE TO BE SOLD TO THE PUBLIC THROUGH A BROKER, DEALER
OR MARKET MAKER IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT (OR ANY
SIMILAR RULE THEN IN FORCE).


(B)   REQUESTS FOR REGISTRATION.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
PARAGRAPH 1, AT ANY TIME AFTER THE CONSUMMATION OF THE REGISTERED EXCHANGE OFFER
WITH RESPECT TO THE CSFB NOTES, THE HOLDERS OF AT LEAST 25% OF THE OUTSTANDING
REGISTRABLE NOTES MAY REQUEST REGISTRATION UNDER THE SECURITIES ACT (A “DEMAND
REGISTRATION”) OF ALL OR ANY PORTION OF THE REGISTRABLE NOTES ON FORM S-1 OR ANY
SIMILAR LONG-FORM REGISTRATION, OR ON FORM S-2 OR S-3 OR ANY SIMILAR SHORT-FORM
REGISTRATION (“SHORT-FORM REGISTRATIONS”), IF AVAILABLE. EACH REQUEST FOR A
DEMAND REGISTRATION SHALL SPECIFY THE APPROXIMATE AGGREGATE PRINCIPAL AMOUNT OF
REGISTRABLE NOTES REQUESTED TO BE REGISTERED, THE ANTICIPATED PER NOTE PRICE
RANGE FOR SUCH OFFERING AND THE INTENDED METHOD OF DISTRIBUTION. THE HOLDERS OF
REGISTRABLE NOTES SHALL BE ENTITLED TO REQUEST (I) ONE DEMAND REGISTRATION IN
WHICH THE ISSUERS SHALL PAY ALL REGISTRATION EXPENSES (“ISSUER-PAID
REGISTRATION”) AND (II) ONE DEMAND REGISTRATION IN WHICH THE HOLDERS OF
REGISTRABLE NOTES SHALL PAY ALL REGISTRATION EXPENSES.  A REGISTRATION SHALL NOT
COUNT AS ONE OF THE PERMITTED DEMAND REGISTRATIONS UNTIL IT HAS BECOME EFFECTIVE
(UNLESS SUCH LONG-FORM REGISTRATION HAS NOT BECOME EFFECTIVE DUE SOLELY TO THE
FAULT OF THE HOLDERS REQUESTING SUCH REGISTRATION).  DEMAND REGISTRATIONS SHALL
BE SHORT-FORM REGISTRATIONS WHENEVER THE ISSUERS IS PERMITTED TO USE ANY
APPLICABLE SHORT FORM AND IF THE MANAGING UNDERWRITERS (IF ANY) AGREE TO THE USE
OF A SHORT-FORM REGISTRATION.

--------------------------------------------------------------------------------



 


(C)   PRIORITY ON DEMAND REGISTRATIONS.  THE ISSUERS SHALL NOT INCLUDE IN ANY
DEMAND REGISTRATION ANY SECURITIES WHICH ARE NOT REGISTRABLE NOTES WITHOUT THE
PRIOR WRITTEN CONSENT OF THE HOLDERS OF AT LEAST 50% OF THE REGISTRABLE NOTES
INCLUDED IN SUCH REGISTRATION.  IF A DEMAND REGISTRATION IS AN UNDERWRITTEN
OFFERING AND THE MANAGING UNDERWRITERS ADVISE THE ISSUERS IN WRITING THAT IN
THEIR OPINION THE NUMBER OF REGISTRABLE NOTES AND, IF PERMITTED HEREUNDER, OTHER
SECURITIES REQUESTED TO BE INCLUDED IN SUCH OFFERING EXCEEDS THE NUMBER OF
REGISTRABLE NOTES AND OTHER SECURITIES, IF ANY, WHICH CAN BE SOLD THEREIN
WITHOUT ADVERSELY AFFECTING THE MARKETABILITY OF THE OFFERING, THE ISSUERS SHALL
INCLUDE IN SUCH REGISTRATION PRIOR TO THE INCLUSION OF ANY SECURITIES WHICH ARE
NOT REGISTRABLE NOTES THE NUMBER OF REGISTRABLE NOTES REQUESTED TO BE INCLUDED
WHICH IN THE OPINION OF SUCH UNDERWRITERS CAN BE SOLD WITHOUT ADVERSELY
AFFECTING THE MARKETABILITY OF THE OFFERING, PRO RATA AMONG THE RESPECTIVE
HOLDERS THEREOF ON THE BASIS OF THE AMOUNT OF REGISTRABLE NOTES OWNED BY EACH
SUCH HOLDER.


(D)   RESTRICTIONS ON DEMAND REGISTRATIONS.  THE ISSUERS SHALL NOT BE OBLIGATED
TO EFFECT ANY DEMAND REGISTRATION WITHIN 180 DAYS AFTER THE EFFECTIVE DATE OF A
PREVIOUS DEMAND REGISTRATION.  THE ISSUERS MAY POSTPONE FOR UP TO 90 DAYS THE
FILING OR THE EFFECTIVENESS OF A REGISTRATION STATEMENT FOR A DEMAND
REGISTRATION IF THE COMPANY’S BOARD OF MANAGERS DETERMINES IN ITS REASONABLE
GOOD FAITH JUDGMENT THAT SUCH DEMAND REGISTRATION WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON ANY PROPOSAL OR PLAN BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES TO ENGAGE IN ANY ACQUISITION OF ASSETS OR STOCK (OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS) OR ANY MERGER, CONSOLIDATION, TENDER OFFER,
RECAPITALIZATION, REORGANIZATION OR SIMILAR TRANSACTION OR REQUIRE THE ISSUERS
TO DISCLOSE ANY MATERIAL NONPUBLIC INFORMATION WHICH COULD REASONABLY BE LIKELY
TO BE DETRIMENTAL TO THE COMPANY AND ITS SUBSIDIARIES; PROVIDED THAT IN SUCH
EVENT, THE HOLDERS OF REGISTRABLE NOTES INITIALLY REQUESTING SUCH DEMAND
REGISTRATION SHALL BE ENTITLED TO WITHDRAW SUCH REQUEST AND, IF SUCH REQUEST IS
WITHDRAWN, SUCH DEMAND REGISTRATION SHALL NOT COUNT AS ONE OF THE PERMITTED
DEMAND REGISTRATIONS HEREUNDER AND THE ISSUERS SHALL PAY ALL REGISTRATION
EXPENSES IN CONNECTION WITH SUCH REGISTRATION.  THE COMPANY MAY DELAY A DEMAND
REGISTRATION HEREUNDER ONLY ONCE IN ANY TWELVE-MONTH PERIOD.


2.     REGISTRATION PROCEDURES.  WHENEVER THE HOLDERS OF REGISTRABLE NOTES HAVE
REQUESTED THAT ANY REGISTRABLE NOTES BE REGISTERED PURSUANT TO THIS AGREEMENT,
THE ISSUERS SHALL USE THEIR REASONABLE BEST EFFORTS TO EFFECT THE REGISTRATION
AND THE SALE OF SUCH REGISTRABLE NOTES IN ACCORDANCE WITH THE INTENDED METHOD OF
DISPOSITION THEREOF AND PURSUANT THERETO THE ISSUERS SHALL AS EXPEDITIOUSLY AS
POSSIBLE:


(A)   PREPARE AND FILE WITH THE SECURITIES AND EXCHANGE COMMISSION A
REGISTRATION STATEMENT, AND ALL AMENDMENTS AND SUPPLEMENTS THERETO AND RELATED
PROSPECTUSES AS MAY BE NECESSARY TO COMPLY WITH APPLICABLE SECURITIES LAWS, WITH
RESPECT TO SUCH REGISTRABLE NOTES AND USE ITS BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE (PROVIDED THAT BEFORE FILING A
REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO,
THE ISSUERS SHALL FURNISH TO THE COUNSEL SELECTED BY THE HOLDERS OF A MAJORITY
OF THE REGISTRABLE NOTES COVERED BY SUCH REGISTRATION STATEMENT COPIES OF ALL
SUCH DOCUMENTS PROPOSED TO BE FILED, WHICH DOCUMENTS SHALL BE SUBJECT TO THE
REVIEW AND COMMENT OF SUCH COUNSEL);


(B)   NOTIFY EACH HOLDER OF REGISTRABLE NOTES OF THE EFFECTIVENESS OF EACH
REGISTRATION STATEMENT FILED HEREUNDER AND PREPARE AND FILE WITH THE SECURITIES
AND EXCHANGE


 


2

--------------------------------------------------------------------------------



 


COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND
THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE FOR A PERIOD OF NOT LESS THAN 180 DAYS AND
COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION
OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING SUCH PERIOD IN
ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLERS THEREOF SET
FORTH IN SUCH REGISTRATION STATEMENT;


(C)   FURNISH TO EACH SELLER OF REGISTRABLE NOTES SUCH NUMBER OF COPIES OF SUCH
REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO, THE PROSPECTUS
INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS)
AND SUCH OTHER DOCUMENTS AS SUCH SELLER MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THE DISPOSITION OF THE REGISTRABLE NOTES OWNED BY SUCH SELLER;


(D)   USE ITS BEST EFFORTS TO REGISTER OR QUALIFY SUCH REGISTRABLE NOTES UNDER
SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS ANY SELLER
REASONABLY REQUESTS AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE
REASONABLY NECESSARY OR ADVISABLE TO ENABLE SUCH SELLER TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE NOTES OWNED BY SUCH SELLER
(PROVIDED THAT THE ISSUERS SHALL NOT BE REQUIRED TO (I) QUALIFY GENERALLY TO DO
BUSINESS IN ANY JURISDICTION WHERE THEY WOULD NOT OTHERWISE BE REQUIRED TO
QUALIFY BUT FOR THIS SUBPARAGRAPH, (II) SUBJECT THEMSELVES TO TAXATION IN ANY
SUCH JURISDICTION OR (III) CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH
JURISDICTION);


(E)   NOTIFY EACH SELLER OF SUCH REGISTRABLE NOTES, AT ANY TIME WHEN A
PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES
ACT, OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED
IN SUCH REGISTRATION STATEMENT CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITS ANY FACT NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND,
AT THE REQUEST OF ANY SUCH SELLER, THE ISSUERS SHALL PREPARE A SUPPLEMENT OR
AMENDMENT TO SUCH PROSPECTUS SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS
OF SUCH REGISTRABLE NOTES, SUCH PROSPECTUS SHALL NOT CONTAIN AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE ANY FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING;


(F)    ENTER INTO SUCH CUSTOMARY AGREEMENTS AND TAKE ALL SUCH OTHER ACTIONS AS
THE HOLDERS OF A MAJORITY OF THE REGISTRABLE NOTES BEING SOLD OR THE
UNDERWRITERS, IF ANY, REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE
DISPOSITION OF SUCH REGISTRABLE NOTES;


(G)   MAKE AVAILABLE FOR INSPECTION BY ANY SELLER OF REGISTRABLE NOTES, ANY
UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH REGISTRATION
STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY ANY SUCH
SELLER OR UNDERWRITER, ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE
DOCUMENTS AND PROPERTIES OF THE ISSUERS, AND CAUSE THE ISSUERS’ OFFICERS,
DIRECTORS, EMPLOYEES AND INDEPENDENT ACCOUNTANTS TO SUPPLY ALL INFORMATION
REASONABLY REQUESTED BY ANY SUCH SELLER, UNDERWRITER, ATTORNEY, ACCOUNTANT OR
AGENT IN CONNECTION WITH SUCH REGISTRATION STATEMENT (SUBJECT IN EACH CASE TO
SUCH PERSON ENTERING INTO REASONABLE CONFIDENTIALITY AGREEMENTS);


(H)   OTHERWISE USE ITS REASONABLE BEST EFFORTS TO COMPLY WITH ALL APPLICABLE
RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, AND MAKE
AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE, AN
EARNINGS STATEMENT COVERING THE PERIOD OF AT LEAST


 


3

--------------------------------------------------------------------------------



 


TWELVE MONTHS BEGINNING WITH THE FIRST DAY OF THE ISSUERS’ FIRST FULL CALENDAR
QUARTER AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, WHICH EARNINGS
STATEMENT SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT
AND RULE 158 THEREUNDER; AND


3.     REGISTRATION EXPENSES.


(A)   ALL EXPENSES INCIDENT TO THE ISSUERS’ PERFORMANCE OF OR COMPLIANCE WITH
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ALL REGISTRATION, QUALIFICATION AND
FILING FEES, FEES AND EXPENSES OF COMPLIANCE WITH SECURITIES OR BLUE SKY LAWS,
PRINTING EXPENSES, MESSENGER AND DELIVERY EXPENSES, FEES AND DISBURSEMENTS OF
CUSTODIANS, AND FEES AND DISBURSEMENTS OF COUNSEL FOR THE ISSUERS AND ALL
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, UNDERWRITERS (EXCLUDING DISCOUNTS AND
COMMISSIONS) AND OTHER PERSONS RETAINED BY THE ISSUERS AND REASONABLE
OUT-OF-POCKET COSTS INCURRED BY THE HOLDERS OF REGISTRABLE SECURITIES (EXCLUDING
DISCOUNTS AND COMMISSIONS), WHICH OUT-OF-POCKET COSTS SHALL INCLUDE REASONABLE
FEES AND DISBURSEMENTS OF NO MORE THAN ONE COUNSEL FOR THE HOLDERS OF
REGISTRABLE SECURITIES  (ALL SUCH EXPENSES BEING HEREIN CALLED “REGISTRATION
EXPENSES”), SHALL BE BORNE AS PROVIDED IN THIS AGREEMENT, EXCEPT THAT THE
ISSUERS SHALL, IN ANY EVENT, PAY ITS INTERNAL EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SALARIES AND EXPENSES OF ITS OFFICERS AND EMPLOYEES PERFORMING
LEGAL OR ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT OR QUARTERLY
REVIEW, THE EXPENSE OF ANY LIABILITY INSURANCE AND THE EXPENSES AND FEES FOR
LISTING THE SECURITIES TO BE REGISTERED ON EACH SECURITIES EXCHANGE ON WHICH
SIMILAR SECURITIES ISSUED BY THE ISSUERS ARE THEN LISTED OR ON THE NASD
AUTOMATED QUOTATION SYSTEM.


(B)   TO THE EXTENT REGISTRATION EXPENSES ARE NOT REQUIRED TO BE PAID BY THE
ISSUERS, EACH HOLDER OF SECURITIES INCLUDED IN ANY REGISTRATION HEREUNDER SHALL
PAY THOSE REGISTRATION EXPENSES ALLOCABLE TO THE REGISTRATION OF SUCH HOLDER’S
SECURITIES SO INCLUDED, AND ANY REGISTRATION EXPENSES NOT SO ALLOCABLE SHALL BE
BORNE BY ALL SELLERS OF SECURITIES INCLUDED IN SUCH REGISTRATION IN PROPORTION
TO THE AGGREGATE SELLING PRICE OF THE SECURITIES TO BE SO REGISTERED.


4.     INDEMNIFICATION.


(A)   THE ISSUERS AGREE TO INDEMNIFY, TO THE EXTENT PERMITTED BY LAW, EACH
HOLDER OF REGISTRABLE NOTES, ITS OFFICERS AND DIRECTORS AND EACH PERSON WHO
CONTROLS SUCH HOLDER (WITHIN THE MEANING OF THE SECURITIES ACT) AGAINST ALL
LOSSES, CLAIMS, ACTIONS, DAMAGES, LIABILITIES AND EXPENSES CAUSED BY (I) ANY
UNTRUE OR ALLEGED UNTRUE STATEMENT OF MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY PROSPECTUS OR ANY AMENDMENT
THEREOF OR SUPPLEMENT THERETO OR ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, OR (II) ANY VIOLATION OR ALLEGED VIOLATION BY THE ISSUERS OF THE
SECURITIES ACT OR ANY OTHER SIMILAR FEDERAL OR STATE SECURITIES LAWS OR ANY RULE
OR REGULATION PROMULGATED THEREUNDER APPLICABLE TO THE ISSUERS AND RELATING TO
ACTION OR INACTION REQUIRED OF THE ISSUERS IN CONNECTION WITH ANY SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE, AND TO PAY TO EACH HOLDER OF
REGISTRABLE NOTES, ITS OFFICERS AND DIRECTORS AND EACH PERSON WHO CONTROLS SUCH
HOLDER (WITHIN THE MEANING OF THE SECURITIES ACT), AS INCURRED, ANY LEGAL AND
ANY OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH INVESTIGATING,
PREPARING OR DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION, EXCEPT
INSOFAR AS THE SAME ARE CAUSED BY OR CONTAINED IN ANY INFORMATION FURNISHED IN
WRITING TO THE ISSUERS BY SUCH HOLDER EXPRESSLY FOR USE THEREIN OR BY SUCH
HOLDER’S FAILURE TO DELIVER A COPY OF THE REGISTRATION STATEMENT OR PROSPECTUS
OR ANY AMENDMENTS OR SUPPLEMENTS THERETO AFTER THE ISSUERS HAVE


 


4

--------------------------------------------------------------------------------



 


FURNISHED SUCH HOLDER WITH A SUFFICIENT NUMBER OF COPIES OF THE SAME.  IN
CONNECTION WITH AN UNDERWRITTEN OFFERING, THE ISSUERS SHALL INDEMNIFY SUCH
UNDERWRITERS, THEIR OFFICERS AND DIRECTORS AND EACH PERSON WHO CONTROLS SUCH
UNDERWRITERS (WITHIN THE MEANING OF THE SECURITIES ACT) TO THE SAME EXTENT AS
PROVIDED ABOVE WITH RESPECT TO THE INDEMNIFICATION OF THE HOLDERS OF REGISTRABLE
NOTES.


(B)   IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH A HOLDER OF
REGISTRABLE NOTES IS PARTICIPATING, EACH SUCH HOLDER SHALL FURNISH TO THE
ISSUERS IN WRITING SUCH INFORMATION AND AFFIDAVITS AS THE ISSUERS REASONABLY
REQUESTS FOR USE IN CONNECTION WITH ANY SUCH REGISTRATION STATEMENT OR
PROSPECTUS AND, TO THE EXTENT PERMITTED BY LAW, SHALL INDEMNIFY THE ISSUERS, ITS
DIRECTORS AND OFFICERS AND EACH PERSON WHO CONTROLS THE ISSUERS (WITHIN THE
MEANING OF THE SECURITIES ACT) AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND EXPENSES RESULTING FROM ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF MATERIAL
FACT CONTAINED IN THE REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY
PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY OMISSION OR
ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT ONLY TO THE EXTENT THAT SUCH
UNTRUE STATEMENT OR OMISSION IS CONTAINED IN ANY INFORMATION OR AFFIDAVIT SO
FURNISHED IN WRITING BY SUCH HOLDER; PROVIDED THAT THE OBLIGATION TO INDEMNIFY
SHALL BE INDIVIDUAL, NOT JOINT AND SEVERAL, FOR EACH HOLDER AND SHALL BE LIMITED
TO THE NET AMOUNT OF PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OF
REGISTRABLE NOTES PURSUANT TO SUCH REGISTRATION STATEMENT.


(C)   ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER SHALL (I) GIVE PROMPT
WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF ANY CLAIM WITH RESPECT TO WHICH IT
SEEKS INDEMNIFICATION (PROVIDED THAT THE FAILURE TO GIVE PROMPT NOTICE SHALL NOT
IMPAIR ANY PERSON’S RIGHT TO INDEMNIFICATION HEREUNDER TO THE EXTENT SUCH
FAILURE HAS NOT PREJUDICED THE INDEMNIFYING PARTY) AND (II) UNLESS IN SUCH
INDEMNIFIED PARTY’S REASONABLE JUDGMENT A CONFLICT OF INTEREST BETWEEN SUCH
INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST WITH RESPECT TO SUCH CLAIM,
PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF SUCH CLAIM WITH COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  IF SUCH DEFENSE IS ASSUMED,
THE INDEMNIFYING PARTY SHALL NOT BE SUBJECT TO ANY LIABILITY FOR ANY SETTLEMENT
MADE BY THE INDEMNIFIED PARTY WITHOUT ITS CONSENT (BUT SUCH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD).  AN INDEMNIFYING PARTY WHO IS NOT ENTITLED TO, OR ELECTS
NOT TO, ASSUME THE DEFENSE OF A CLAIM SHALL NOT BE OBLIGATED TO PAY THE FEES AND
EXPENSES OF MORE THAN ONE COUNSEL FOR ALL PARTIES INDEMNIFIED BY SUCH
INDEMNIFYING PARTY WITH RESPECT TO SUCH CLAIM, UNLESS IN THE REASONABLE JUDGMENT
OF ANY INDEMNIFIED PARTY A CONFLICT OF INTEREST MAY EXIST BETWEEN SUCH
INDEMNIFIED PARTY AND ANY OTHER OF SUCH INDEMNIFIED PARTIES WITH RESPECT TO SUCH
CLAIM. IN SUCH INSTANCE, THE CONFLICTING INDEMNIFIED PARTIES SHALL HAVE A RIGHT
TO RETAIN ONE SEPARATE COUNSEL, CHOSEN BY THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE NOTES INCLUDED IN THE REGISTRATION, AT THE EXPENSE OF THE
INDEMNIFYING PARTY.  NO INDEMNIFYING PARTY, IN THE DEFENSE OF SUCH CLAIM OR
LITIGATION, SHALL, EXCEPT WITH THE CONSENT OF EACH INDEMNIFIED PARTY, CONSENT TO
THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WHICH DOES NOT INCLUDE AS
AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH
INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR
LITIGATION.

The indemnification and contribution provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling Person
of such indemnified party and shall survive the transfer of securities. The
Issuers also agree to make such provisions, as are

 

5

--------------------------------------------------------------------------------


 

reasonably requested by any indemnified party, for contribution to such party in
the event the Issuers’ indemnification is unavailable for any reason.


5.     MISCELLANEOUS.


(A)   NO INCONSISTENT AGREEMENTS.  THE ISSUERS SHALL NOT HEREAFTER ENTER INTO
ANY AGREEMENT WITH RESPECT TO ITS SECURITIES WHICH IS INCONSISTENT WITH OR
VIOLATES THE RIGHTS GRANTED TO THE HOLDERS OF REGISTRABLE NOTES IN THIS
AGREEMENT.


(B)   AMENDMENTS AND WAIVERS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
PROVISIONS OF THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY UPON THE PRIOR
WRITTEN CONSENT OF THE ISSUERS AND HOLDERS OF AT LEAST 50% OF THE OUTSTANDING
REGISTRABLE NOTES.  THE FAILURE OF ANY PARTY TO ENFORCE ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL IN NO WAY BE CONSTRUED AS A WAIVER OF SUCH PROVISIONS AND
SHALL NOT AFFECT THE RIGHT OF SUCH PARTY THEREAFTER TO ENFORCE EACH AND EVERY
PROVISION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.


(C)   SUCCESSORS AND ASSIGNS.  ALL COVENANTS AND AGREEMENTS IN THIS AGREEMENT BY
OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO THE BENEFIT OF
THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO WHETHER SO EXPRESSED
OR NOT.  IN ADDITION, WHETHER OR NOT ANY EXPRESS ASSIGNMENT HAS BEEN MADE, THE
PROVISIONS OF THIS AGREEMENT WHICH ARE FOR THE BENEFIT OF PURCHASERS OR HOLDERS
OF REGISTRABLE NOTES ARE ALSO FOR THE BENEFIT OF, AND ENFORCEABLE BY, ANY
SUBSEQUENT HOLDER OF REGISTRABLE NOTES.


(D)   INCORPORATION OF CIVC PURCHASE AGREEMENT PROVISIONS.  THE PARAGRAPHS
ENTITLED “SEVERABILITY,” “COUNTERPARTS,” “DESCRIPTIVE HEADINGS; INTERPRETATION;
NO STRICT  CONSTRUCTION,” “NOTICES,” “DELIVERY BY FACSIMILE AND OTHER ELECTRONIC
MEANS,” “GOVERNING LAW” AND “JOINT REPRESENTATION; CONFLICT WAIVER” OF THE CIVC
PURCHASE AGREEMENT ARE HEREBY INCORPORATED IN THIS AGREEMENT BY REFERENCE AND
MADE A PART HEREOF, EXCEPT THAT THE PROVISIONS OF SUCH PARAGRAPHS SHALL REFER TO
THIS AGREEMENT RATHER THAN THE CIVC PURCHASE AGREEMENT AND SHALL CONTINUE TO
APPLY HERETO REGARDLESS OF WHETHER THE CIVC PURCHASE AGREEMENT IS NO LONGER IN
EFFECT.


 


6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

NSP Holdings L.L.C.

 

 

 

 

 

By:

/s/ David F. Myers, Jr.

 

Its:

Executive Vice President, Secretary and
Chief Financial Officer

 

 

 

 

 

 

NSP Holdings Capital Corp.

 

 

 

 

 

By:

/s/ David F. Myers, Jr.

 

Its:

Executive Vice President, Secretary and
Chief Financial Officer

 

 

 

 

 

 

CIVC Partners Fund, L.P.

 

 

 

 

 

By:

/s/ Illegible

 

Its:

 

 

--------------------------------------------------------------------------------